UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6043


DEWEY KEITH VENABLE,

                   Plaintiff - Appellant,

             v.

CAPTAIN TRAVIS MCCOY; SARGENT LARRY R. COLLINS; C/O S.
STEPHENS; L. VITATOE; CORRECTIONAL OFFICER BENTLEY;
CORRECTIONAL     OFFICER DEEL; WALTER SWINEY;  STEVEN
FRANKLIN; SGT. ERIC MILLER,

                   Defendants - Appellees,

             and

WARDEN RANDALL MATHENA; CORRECTIONAL OFFICER JAMES C.
MULLINS,

                   Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Pamela Meade Sargent, Magistrate Judge. (7:14-cv-00295-PMS)


Submitted: April 25, 2017                                    Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Dewey Keith Venable, Appellant Pro Se. Jeremy Brandon O’Quinn, O’QUINN LAW
OFFICE, PLLC, Wise, Virginia; Nancy Hull Davidson, Assistant Attorney General,
Richmond, Virginia; Rosalie Fessier, TIMBERLAKE, SMITH, THOMAS & MOSES,
PC, Staunton, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Dewey Keith Venable appeals the district court’s judgment, following a bench

trial, denying his Eighth Amendment claims under 42 U.S.C. § 1983 (2012). Venable

also appeals the district court’s interlocutory rulings dismissing or granting partial

summary judgment in favor of certain Defendants on his § 1983 claims.

       On appeal, we confine our review to the issues raised in the Appellant’s brief. See

4th Cir. R. 34(b); Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). We

have reviewed the district court’s rulings on the Defendants’ motions to dismiss and for

summary judgment in light of the arguments Venable raises and have found no reversible

error. We therefore affirm these rulings for the reasons stated by the district court. See

Venable v. McCoy, No. 7:14-cv-00295-PMS (W.D. Va. Sept. 23, 2015 & Jul. 6, 2016).

       Venable also makes several conclusory claims of error during the bench trial, but

the record does not contain a trial transcript. An appellant has the burden of including in

the record on appeal a transcript of all parts of the proceedings material to the issues

raised on appeal. Fed. R. App. P. 10(b); 4th Cir. R. 10(c). An appellant proceeding on

appeal in forma pauperis is entitled to transcripts at government expense only in certain

circumstances. 28 U.S.C. § 753(f) (2012). Venable has not produced a transcript and

fails to make the requisite showing to qualify for the production of a transcript at

government expense. Thus, Venable has waived review of the issues on appeal that

depend upon the transcript to show error. See generally Fed. R. App. P. 10(b)(2); Keller

v. Prince George’s Cty., 827 F.2d 952, 954 n.1 (4th Cir. 1987). No trial error appears on

the record before us.

                                            3
      Accordingly, we affirm the district court’s judgment. We deny Venable’s motions

for a transcript at government expense, for appointment of counsel, and to move the case

forward. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           4